UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICHARD M. STUMBO,                     
               Plaintiff-Appellant,
                 v.
DYNCORP PROCUREMENT SYSTEMS,
INCORPORATED, formerly known as
DynCorp Aerospace Operations,                     No. 01-1196
Incorporated; DYNCORP AEROSPACE
OPERATIONS, INCORPORATED;
DYNCORP AEROSPACE OPERATIONS
(U.K.), LIMITED,
               Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
              Jackson L. Kiser, Senior District Judge.
                           (CA-00-7-5)

                      Submitted: August 10, 2001

                      Decided: September 5, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas Moore Lawson, Ann K. Crenshaw, LAWSON & SILEK,
P.L.C., Winchester, Virginia, for Appellant. Michelle L. Bodley, Ste-
2                 STUMBO v. DYNCORP PROCUREMENT
ven W. Ray, Edward Lee Isler, RAY & ISLER, P.C., Vienna, Vir-
ginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Richard M. Stumbo appeals the district court’s order granting the
Defendants’ motion for summary judgment on Stumbo’s Americans
with Disabilities Act (ADA) claim. See 42 U.S.C.A. §§ 12101-12213
(West 1995 & Supp. 2000). We affirm.

   The only question on appeal is whether Stumbo forecast sufficient
evidence that Defendants regarded him as disabled to survive a
motion for summary judgment. Applying the Supreme Court’s deci-
sions in Sutton v. United Airlines, 527 U.S. 471 (1999), and Murphy
v. United Parcel Serv., Inc., 527 U.S. 516 (1999), we conclude that
he did not. Stumbo has demonstrated only that Defendants considered
him unfit for one particular job. See Sutton, 527 U.S. at 492 (stating
that to make out an ADA claim, a person must be regarded as "pre-
cluded from a broad range of jobs"); Murphy, 527 U.S. at 523 (hold-
ing that "to be regarded as substantially limited in the major life
activity of working, one must be regarded as precluded from more
than a particular job").

  Accordingly, we affirm the grant of summary judgment in the
Defendants’ favor. We dispense with oral argument because the facts
and legal contentions are adequately represented in the materials
before the court and argument would not aid the decisional process.

                                                         AFFIRMED